IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


C.R.T., A CHILD,

               Petitioner,

  v.                                                     Case No. 5D17-0962
                                                         LT No. 15-CJ-005460-A-OR
                                                                16-CJ-000132-A-OR
STATE OF FLORIDA,

               Respondent.

________________________________/

Opinion filed April 4, 2017

Petition for Writ of Habeas Corpus,
A Case of Original Jurisdiction.

Robert Wesley, Public Defender, and Aaron
Zeilberger, Assistant Public Defender,
Orlando, for Petitioner.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Appellee.



PER CURIAM.

       C.R.T. petitions for a writ of habeas corpus alleging that his two concurrent thirty-

day sentences to secure detention for contempt of court violate section 985.037(2),

Florida Statutes (2017). We grant the petition.
       On March 17, 2017, the juvenile court held Petitioner in direct contempt of court in

both his pending cases, (16-CJ-000132-A-OR and 15-CJ-005460-A-OR), for "yelling and

cussing at the court and his mother." In each case, he was sentenced to concurrent thirty-

day sentences in secure detention.

       On March 29, 2017, Petitioner admitted to violating his probation in both cases.

The court revoked and terminated the probationary terms and sentenced him to new

terms. The court set aside the release order and ordered that Petitioner remain detained

until the thirty-day contempt sentences were completed. This was error.

       "A delinquent child who has been held in direct or indirect contempt may be placed

in a secure detention facility not to exceed 5 days for a first offense and not to exceed 15

days for a second or subsequent offense." § 985.037(2), Fla. Stat. "There is no ambiguity

on the face of the statute; trial courts are explicitly authorized to sentence a juvenile to up

to five days in secure detention for a first act of contempt, and up to fifteen days in secure

detention for each additional act of contempt." J.M. v. Gargett, 101 So. 3d 352, 356 (Fla.

2012). Petitioner's maximum possible sentence in the case with the previous contempt

(16-CJ-000132-A-OR) was fifteen days. Petitioner's maximum possible sentence in the

case without a previous contempt (15-CJ-005460-A-OR) was five days. Accordingly, both

thirty-day sentences are illegal and Petitioner, who has been held for seventeen days, is

entitled to immediate release.

       PETITION GRANTED.


ORFINGER, BERGER and EDWARDS, JJ., concur.




                                              2